     Case 8:21-cv-00488-DOC-KES Document 1 Filed 03/16/21 Page 1 of 16 Page ID #:1



 1   MARY K. WARREN (NY Reg. #2557684)
     (Application for Pro Hac Vice Admission Pending)
 2   Email: mary.warren@cfpb.gov
 3   Phone: (202) 435-7815
     Consumer Financial Protection Bureau
 4   1700 G Street, NW
 5   Washington, DC 20552
     Fax: (202) 435-7722
 6
 7   OWEN MARTIKAN, CA Bar #177104 - Local Counsel
     301 Howard St., Suite 1200
 8   San Francisco, CA 94105
 9   Phone: (415) 844-9790
     Email: owen.martikan@cfpb.gov
10
11   Attorneys for Plaintiff
     Consumer Financial Protection Bureau
12
13                             UNITED STATES DISTRICT COURT
14                            CENTRAL DISTRICT OF CALIFORNIA
15
     Consumer Financial Protection Bureau,
16                                                       Case No. 8:21-cv-00488
17               Plaintiff,

18               v.                                      COMPLAINT FOR
                                                         INJUNCTIVE RELIEF,
19 Judith Noh d/b/a Student Loan Pro, Judith             RESTITUTION,
   Noh as an individual, and Syed Faisal                 DISGORGEMENT, AND
20 Gilani,                                               CIVIL MONEY PENALTIES
21
               Defendants, and
22
   FNZA Marketing, LLC,
23
               Relief Defendant.
24
25
26
27
28
                                             COMPLAINT
                                                1
     Case 8:21-cv-00488-DOC-KES Document 1 Filed 03/16/21 Page 2 of 16 Page ID #:2



1                                           Introduction
2          1.     The Consumer Financial Protection Bureau (“Bureau”) brings this action
3    against Judith Noh d/b/a Student Loan Pro, Judith Noh as an individual, Syed Faisal
4    Gilani, and FNZA Marketing, LLC under the Telemarketing and Consumer Fraud and
5    Abuse Prevention Act, 15 U.S.C. §§ 6102(c), 6105(d); the Telemarketing Sales Rule
6    (“TSR”), 16 C.F.R. pt. 310; and the Consumer Financial Protection Act of 2010
7    (“CFPA”), 12 U.S.C. §§ 5536(a), 5564, 5565, in connection with the marketing and sale
8    of debt-relief services by Judith Noh d/b/a Student Loan Pro (“Student Loan Pro”). This
9    Court has subject-matter jurisdiction over this action because it is brought under federal
10   consumer financial law, 12 U.S.C. § 5565(a)(1), presents a federal question, 28 U.S.C.
11   § 1331, and is brought by an agency of the United States, 28 U.S.C. § 1345.
12         2.     Defendants Student Loan Pro, Judith Noh, and Syed Faisal Gilani (the
13   “Debt-Relief Defendants”) created and operated a student-loan debt-relief service that
14   charged unlawful advance fees to consumers.
15         3.     Defendant FNZA Marketing, LLC (“FNZA”), which operated no business of
16   its own, was the recipient of certain of the funds obtained by the Debt-Relief Defendants
17   from charging unlawful advance fees.
18         4.     The Bureau brings this action to stop the Debt-Relief Defendants’ unlawful
19   conduct, obtain relief for harmed consumers, and impose civil money penalties.
20                                             Venue
21         5.     Venue is proper in this district because each Defendant is located, resides, or
22   does business in this District. 12 U.S.C. § 5564(f).
23                                             Parties
24         6.     The Bureau is an independent agency of the United States created by the
25   CFPA. 12 U.S.C. § 5491(a). It has independent litigating authority and may secure
26   appropriate relief for violations of the CFPA, 12 U.S.C. § 5564(a)-(b), and for violations
27
28
                                              COMPLAINT
                                                  2
     Case 8:21-cv-00488-DOC-KES Document 1 Filed 03/16/21 Page 3 of 16 Page ID #:3



1    of the TSR with respect to consumer financial products or services subject to the CFPA,
2 15 U.S.C. §§ 6102(c), 6105(d).
3          7.     Student Loan Pro, a California sole proprietorship of Judith Noh, has
4 operated out of 18001 Sky Park Circle, Irvine, CA, 92614. From 2015 until 2019,
5    Student Loan Pro advertised, marketed, promoted, offered for sale, sold, and provided
6    financial advisory services in the form of debt-settlement services, in particular federal
7 student-loan debt-relief services, to consumers throughout the United States.
8          8.     Judith Noh is the sole proprietor and owner of Student Loan Pro. Noh
9    resides in Anaheim, California.
10         9.     Syed Faisal Gilani was the manager and owner-in-fact of Student Loan Pro.
11   Gilani resides in Irvine, California.
12         10.    FNZA is a California limited liability company of which Noh is the sole
13   member but which is controlled in fact by Gilani.
14                            Student Loan Pro’s Business Practices
15         11.    Student Loan Pro is a federal student-loan document-preparation and debt-
16   relief service that operated from 2015 to 2019. It prepared and submitted paperwork for
17   consumers to the U.S. Department of Education (“ED”) in support of applications for
18   loan consolidation, income-driven repayment plans, forgiveness programs, and other
19   debt-relief options available to consumers with federal student loans. It also submitted
20   recertification paperwork to ED, as applicable, after a consumer’s application for
21   repayment programs was accepted.
22         12.    ED does not charge federal student-loan borrowers to submit applications
23   for or to participate in loan consolidation, income-driven repayment plans, forgiveness
24   programs, and other debt-relief programs or to submit recertification paperwork for those
25   programs.
26         13.    Student Loan Pro was loosely organized into two units: the sales staff, who
27   took consumer calls and signed up those consumers who agreed to purchase Student
28
                                              COMPLAINT
                                                  3
     Case 8:21-cv-00488-DOC-KES Document 1 Filed 03/16/21 Page 4 of 16 Page ID #:4



1    Loan Pro’s services, and the processing staff, who completed and submitted the loan
2    modification paperwork for the consumer. Each unit had a manager who reported to
3    Gilani.
4            14.   Student Loan Pro marketed its services through radio advertisements. When
5    consumers called the phone number given in the advertisements, they were connected to
6    one of the company’s sales staff.
7            15.   The salesperson would pitch Student Loan Pro’s services to the consumer
8    and, if the consumer agreed to enroll, would email a contract to the consumer for
9    electronic signature. The salesperson also took the consumer’s payment information and
10   generated a schedule of payments that was attached to the contract, which the consumer
11   was required to pre-authorize.
12           16.   The salesperson would then refer the consumer to the processing
13   department, where a processor would read a “verification script” to the consumer and
14   obtain the consumer’s oral confirmation of her payment method and the amounts to be
15   paid.
16           17.   Student Loan Pro charged a $695 to $795 initial fee plus $39 per month.
17   The company required customers to pay the $695 to $795 initial fee in three installments
18   within the first three months after the customer signed the contract. The second and third
19   installments of the initial fee were due 30 and 60 days, respectively, after the first
20   payment was made. The company’s practice was to try to persuade the customer to begin
21   paying the fee as soon as possible after signing up, including paying at the time of
22   enrollment.
23           18.   Student Loan Pro’s script used by its sales staff states: “The purpose of the
24   initial fee is for us to prepare and submit your application on your behalf to the
25   Department of Education for its consolidation program.” The company’s practice was
26   not to submit the customer’s loan consolidation or modification application to ED until
27   the customer had paid at least the first installment of the initial fee.
28
                                               COMPLAINT
                                                    4
     Case 8:21-cv-00488-DOC-KES Document 1 Filed 03/16/21 Page 5 of 16 Page ID #:5



 1         19.    The customer would pay $39 per month beginning one month after the third
 2 installment of the “initial fee” was paid. The $39 monthly fee was required as long as the
 3 customer remained with Student Loan Pro and was purportedly for the company’s
 4 services in monitoring the customer’s loan account and recertifying the customer’s
 5   eligibility for the loan modification that Student Loan Pro obtained for him or her. All
 6 customers paid the monthly fee, although recertification is not required for all loan
 7 modification programs, such as consolidation.
 8         20.    After the contract was signed, Student Loan Pro automatically charged or
 9   debited the customer’s bankcard or debited the customer’s bank account for the three
10   installments of the “initial fee” and the monthly $39 fee on the dates listed in the schedule
11   attached to the contract.
12         21.    Student Loan Pro did not monitor whether or when the customer made a first
13   payment on his or her consolidated or modified student loan debt. Student Loan Pro did
14   not wait until the terms of a customer’s debt were altered, or until a customer had made
15   his or her first payment on the altered debt, before requesting or receiving fees from the
16   customer.
17         22.    From 2015 to 2019, Student Loan Pro enrolled more than 3,300 customers in
18   multiple states. During that period, the company’s customers paid more than $3,500,000
19   in fees. Student Loan Pro ceased operations in November 2019.
20                                    Role of Judith Noh
21         23.    Noh and Gilani organized Student Loan Pro’s corporate structure to conceal
22   Gilani’s role as the company’s de facto owner and chief executive.
23         24.    In September 2015, Noh formed and registered Student Loan Pro as an
24 Orange County sole proprietorship under the name “Judith Noh d/b/a/ Student Loan Pro.”
25 Noh is the owner of Student Loan Pro and all of its assets and liabilities.
26         25.    Noh opened three bank accounts under the name of Judith Noh d/b/a Student
27   Loan Pro and designated Gilani as a co-signer on them all. Noh opened merchant
28
                                              COMPLAINT
                                                  5
     Case 8:21-cv-00488-DOC-KES Document 1 Filed 03/16/21 Page 6 of 16 Page ID #:6



 1   processing accounts and signed contracts with the payment processing companies for
 2   Student Loan Pro so that Student Loan Pro could accept credit and debit card payments
 3   from consumers. She designated Gilani as the contact person at Student Loan Pro for
 4 those accounts.
 5         26.   Noh also opened an account with Debt Pay, Inc., so that her company could
 6 use its DebtPayPro customer relations management database to enter customer
 7 information and contracts, monitor customer payments, and record progress on
 8 consolidating or otherwise modifying customers’ student loan debt. Noh gave Gilani
 9 access to Student Loan Pro’s DebtPayPro database.
10         27.   Noh was listed as the owner and customer complaint contact for Student
11   Loan Pro on the Better Business Bureau’s public website.
12         28.    Noh became involved in an investigation conducted by the Washington State
13   Attorney General’s Office (“Washington AG”) concerning the fees charged by Student
14   Loan Pro, among other aspects of Student Loan Pro’s operations. On April 21, 2017, a
15   copy of the Washington AG’s civil investigative demand investigating Student Loan Pro
16   for possible “unfair or deceptive acts or practices … associated with the consolidation or
17   adjusting of student loan debt” was delivered to Noh’s home address.
18         29.    Student Loan Pro settled the investigation with the Washington AG by
19   entering into an Assurance of Discontinuance that required the company to, among other
20   things, provide restitution to customers residing in Washington State. On August 12,
21 2017, Noh wrote and signed the check to the Washington AG for restitution to
22 Washington customers under the Assurance of Discontinuance.
23         30.    In 2013, Noh registered a California limited liability company called Quick
24   Student Loan Solution, LLC. (“QSLS”), with herself as the sole member. According to
25   consumer complaints, QSLS offered student-loan debt-relief services and it was managed
26   by Syed Gilani. Noh cancelled the registration of QSLS in September 2015 around the
27   time she registered Student Loan Pro.
28
                                             COMPLAINT
                                                 6
     Case 8:21-cv-00488-DOC-KES Document 1 Filed 03/16/21 Page 7 of 16 Page ID #:7



 1                                     Role of Syed Gilani
 2         31.   Gilani ran all aspects of Student Loan Pro’s operations and used its earnings
 3   for his personal expenditures.
 4         32.   Gilani was a signatory on the company’s bank accounts and had his own
 5   debit card for the main operating account. Gilani routinely wrote checks on or made
 6   withdrawals or transfers from the company’s accounts.
 7         33.   Gilani supervised the managers of the company both in person at the
 8   company’s offices and by telephone and email. Gilani determined the fee to be paid by
 9 customers, including that fees were to be requested and received before the customer had
10 made at least one payment on his or her altered debt.
11         34.   Gilani edited the scripts that Student Loan Pro’s sales staff used to sign up
12 consumers and had the final say over their content.
13         35.   Gilani monitored the company’s DebtPayPro database on a daily basis to
14 check on the status of customer payments and new enrollments.
15         36.   Gilani managed the company’s merchant processing accounts and was the
16 primary contact person with the payment processors.
17         37.   Gilani was informed of customer complaints by emails to him from the
18 company’s payment processors and the Better Business Bureau and by reports from his
19 managers. On some occasions he spoke directly with the complaining customer.
20         38.   Gilani was personally involved in settling the Washington AG investigation
21 and another investigation by the Minnesota Department of Commerce. After the state
22   actions were settled, Gilani did not change Student Loan Pro’s practices with respect to
23   advance fees, although the Minnesota investigation specifically addressed them.
24                                        Role of FNZA
25         39.   Noh formed FNZA as a California limited liability company in September
26 2015, with herself as the sole member. Noh opened a bank account for FNZA soon
27
28
                                             COMPLAINT
                                                 7
     Case 8:21-cv-00488-DOC-KES Document 1 Filed 03/16/21 Page 8 of 16 Page ID #:8



1    thereafter and made Gilani a co-signer. Gilani obtained a debit card for the FNZA
2    account.
3          40.    FNZA operated no business. FNZA provided no services to Student Loan
4    Pro. FNZA made no loans to Student Loan Pro.
5          41.    Gilani transferred more than $400,000 from the operating account of Student
6    Loan Pro to FNZA’s bank account. Gilani’s transfers from Student Loan Pro to FNZA
7    consisted of advance fees illegally obtained from Student Loan Pro customers as a result
8    of the Debt-Relief Defendants’ violations of the TSR and CFPA.
9          42.    Gilani withdrew the funds transferred from Student Loan Pro to FNZA for
10   personal expenditures, including purchases at Bloomingdale’s and visits to nightclubs.
11   The bulk of such expenditures were repeated “purchases” of $10,000 or $5,000 at
12   California and Nevada casinos.
13         VIOLATIONS OF THE TSR BY THE DEBT-RELIEF DEFENDANTS
14         43.    The Bureau is authorized to enforce the Telemarketing Act and the TSR
15   with respect to the offering or provision of a consumer financial product or service
16   subject to the CFPA. 15 U.S.C. § 6105(d). Among other things, a consumer financial
17   product or service is defined by the CFPA to include “providing financial advisory
18   services … including … providing services to assist a consumer with debt management
19   or debt settlement [or] modifying the terms of any extension of credit….” 12 U.S.C.
20   § 5481(15)(viii)(II).
21         44.    The TSR defines “debt relief service” as “any program or service
22   represented, directly or by implication, to renegotiate, settle, or in any way alter the terms
23   of payment or other terms of the debt between a person and one or more unsecured
24   creditors or debt collectors, including, but not limited to, a reduction in the balance,
25   interest rate, or fees owed by a person to an unsecured creditor or debt collector.” 16
26   C.F.R. § 310.2(o).
27
28
                                               COMPLAINT
                                                   8
     Case 8:21-cv-00488-DOC-KES Document 1 Filed 03/16/21 Page 9 of 16 Page ID #:9



 1         45.    The TSR defines a “seller” as “any person who, in connection with a
 2 telemarketing transaction, provides, offers to provide, or arranges for others to provide
 3 goods or services to the customer in exchange for consideration.” 16 C.F.R. § 310.2(dd).
 4         46.    The TSR defines “telemarketer” as “any person who, in connection with
 5 telemarketing, initiates or receives telephone calls to or from a customer….” 16 C.F.R.
 6 § 310.2(ff).
 7         47.    The TSR defines “telemarketing” in relevant part as “a plan, program, or
 8 campaign which is conducted to induce the purchase of goods or services … by use of
 9 one or more telephones and which involves more than one interstate telephone call.” 16
10 C.F.R. § 310.2(gg).
11         48.    Student Loan Pro is a telemarketer within the meaning of the TSR that
12 engaged in telemarketing of debt-relief services to consumers. Student Loan Pro’s
13 marketing of its services was done via telephone by the company’s sales representatives.
14 The use of the telephone was part of a “plan, program, or campaign” to sell Student Loan
15 Pro’s services, and involved more than one phone and more than one interstate phone
16 call. Consumers who spoke to sales representatives of Student Loan Pro resided in a
17   number of different states outside of California, where Student Loan Pro is located.
18         49.    Student Loan Pro is a seller under the TSR because, in connection with its
19 telemarketing, it offered to provide, and did provide, services related to federal student-
20 loan debt in exchange for a fee. Those services were debt-relief services under the TSR
21 because Student Loan Pro represented it would settle, renegotiate, or alter the terms of
22 repayment or other terms of customers’ federal student-loan debt.
23                                            Count I
24                      Violations of the TSR by the Debt-Relief Defendants
25                           (Requesting and Receiving Advance Fees)
26         50.    The Bureau re-alleges and incorporates by reference paragraphs 1-38 and
27   43-49.
28
                                             COMPLAINT
                                                 9
     Case 8:21-cv-00488-DOC-KES Document 1 Filed 03/16/21 Page 10 of 16 Page ID #:10



1           51.    It is a violation of the TSR for any seller or telemarketer in connection with
2     the sale of any debt-relief service to request or receive payment of any fee or
3     consideration for any debt-relief service until and unless: (1) the seller or telemarketer
4     has renegotiated, settled, reduced, or otherwise altered the terms of at least one debt
5     pursuant to a settlement agreement, debt-management plan, or other such valid
6 contractual agreement executed by the customer; and (2) the customer has made at least
7     one payment pursuant to that settlement agreement, debt-management plan, or other valid
8     contractual agreement between the customer and the creditor or debt collector. 16 C.F.R.
9     § 310.4(a)(5)(i).
10          52.    Student Loan Pro is a seller and telemarketer that provided, offered to
11    provide, or arranged for others to provide debt-relief services.
12          53.    By the methods described above in paragraphs 11-22, Student Loan Pro
13    requested and received fees from its customers before Student Loan Pro had renegotiated,
14    settled, reduced, or otherwise altered the terms of their debts pursuant to a settlement
15    agreement, debt-management plan, or other such valid contractual agreement executed by
16    the customers, and before its customers had made one payment pursuant to that
17    settlement agreement, debt-management plan, or other valid contractual agreement
18    between the customer and the creditor or debt collector.
19          54.    Gilani, as the controlling manager and de facto owner of Student Loan Pro,
20    and as a signatory on its bank accounts, had the authority to control Student Loan Pro’s
21    telemarketing and the manner and timing of its requests for and receipt of fees.
22          55.    Gilani established Student Loan Pro’s fee structure, and approved the timing
23    of the fees, in particular that customers would be charged prior to any loan modification.
24          56.    Gilani knew or recklessly disregarded the fact that Student Loan Pro was
25    engaged in telemarketing and that it was requesting and receiving fees from customers
26    before the terms of their debts were altered and before they had made one payment on
27    their altered debt.
28
                                               COMPLAINT
                                                   10
     Case 8:21-cv-00488-DOC-KES Document 1 Filed 03/16/21 Page 11 of 16 Page ID #:11



1           57.    Noh, as the sole proprietor of Student Loan Pro, owns the assets and
2     liabilities of Student Loan Pro.
3           58.    Noh, as the owner of Student Loan Pro, with signatory authority over its
4     bank accounts and merchant-processing accounts, had control over when and how much
5     the company charged customers for its services. Because Student Loan Pro was Noh’s
6     sole proprietorship, Noh had the power to close those accounts at any time or to remove
7     Gilani as the authorized signatory or contact, and she had the authority to cancel or
8     modify contracts with customers, or to change the practices of the company.
9           59.    Noh knew or recklessly disregarded the fact that Student Loan Pro was
10    engaged in telemarketing and taking advance fees from customers. She had access to the
11    company’s bank records, merchant-processing accounts, and the DebtPayPro database,
12    which would have provided this information.
13          60.    Noh recklessly disregarded indications that the company was engaged in
14    illegal conduct. The Washington AG sent its civil investigative demand to her at her
15    home, she signed Student Loan Pro’s check to compensate Washington State customers,
16    and the Assurance of Discontinuance, reflecting the company’s violation of Washington
17    state law, was a public document.
18          61.    In providing a corporate façade for Gilani by means of her sole
19    proprietorship, Student Loan Pro, Noh recklessly disregarded, if not knew, that fraudulent
20    or other unlawful conduct was occurring at her company.
21          62.    In addition, Noh’s prior establishment of QSLS, which Gilani operated even
22    though Noh was the sole member of the company, shows that Noh knew or recklessly
23    disregarded that Gilani was engaged in unlawful conduct.
24          63.    Therefore, Student Loan Pro, Gilani and Noh have engaged in abusive
25    telemarketing acts or practices in violation of 16 C.F.R. § 310.4(a)(5).
26
27
28
                                              COMPLAINT
                                                  11
     Case 8:21-cv-00488-DOC-KES Document 1 Filed 03/16/21 Page 12 of 16 Page ID #:12



1                                              Count II
2                              Violations of the TSR by Gilani and Noh
3              (Substantial Assistance to Student Loan Pro in its Violations of the TSR)
4           64.    The Bureau re-alleges and incorporates by reference paragraphs 1-38 and
5     43-49.
6           65.    The TSR prohibits any person from providing substantial assistance or
7     support to any seller or telemarketer when that person knows or consciously avoids
8     knowing that the seller or telemarketer is engaged in any act or practice that constitutes
9     deceptive or abusive conduct under the TSR. 16 C.F.R. § 310.3(b).
10          66.    Student Loan Pro is a seller and telemarketer that provided, offered to
11    provide, or arranged for others to provide debt-relief services.
12          67.    In the course of offering to provide or providing a debt-relief service to
13    customers, Student Loan Pro requested and received fees before Student Loan Pro had
14    renegotiated, settled, reduced, or otherwise altered the terms of its customers’ debts
15    pursuant to a settlement agreement, debt-management plan, or other such valid
16    contractual agreement executed by the customers and before the customers had made one
17    payment pursuant to that settlement agreement, debt-management plan, or other valid
18    contractual agreement between the customers and the creditor or debt collector. Thus,
19    Student Loan Pro engaged in abusive acts or practices in violation of the TSR. 16 C.F.R.
20    § 310.4(a)(5).
21          68.    Gilani, as the controlling manager and de facto owner of Student Loan Pro,
22    provided substantial assistance or support to Student Loan Pro by, among other things,
23    overseeing the company’s managers and participating in the company’s day-to-day
24    business operations. Gilani was a signatory on the company’s bank accounts, managed
25    its relationships with its payment processors, and set the manner and timing of the
26    company’s fee structure. Gilani managed the company’s radio advertising campaign.
27
28
                                               COMPLAINT
                                                  12
     Case 8:21-cv-00488-DOC-KES Document 1 Filed 03/16/21 Page 13 of 16 Page ID #:13



 1          69.    Gilani knew or recklessly disregarded the fact that Student Loan Pro was
 2 engaged in telemarketing and it was requesting and receiving fees from customers before
 3 it altered the terms of those customers’ debt or they had made one payment on that
 4 altered debt.
 5          70.    Noh provided substantial assistance to Student Loan Pro by, among other
 6 things, setting up its corporate structure, its bank accounts, its merchant-processing
 7 accounts, and the DebtPayPro database.
 8          71.    Noh knew or recklessly disregarded the fact that Student Loan Pro was
 9    engaged in telemarketing and taking advance fees from customers. She had access to the
10    bank records, merchant-processing accounts, and the DebtPayPro database, which would
11 have provided this information.
12          72.    Noh recklessly disregarded indications that the company was engaged in
13     illegal conduct. The Washington AG sent its civil investigative demand to her at her
14     home, she signed Student Loan Pro’s check to compensate Washington State customers,
15     and the Assurance of Discontinuance, reflecting the company’s violation of Washington
16     state law, was a public document.
17          73.    In providing a corporate façade for Gilani, Noh recklessly disregarded, if not
18    knew, that illegal conduct was underway.
19          74.    Therefore, Gilani and Noh have violated the TSR’s ban on assisting and
20    facilitating others’ violations of that rule. 16 C.F.R. § 310.3(b).
21         VIOLATIONS OF THE CFPA BY THE DEBT-RELIEF DEFENDANTS
22                                              Count III
23                      Violations of the CFPA by the Debt-Relief Defendants
24                        (CFPA Violations Based on Violations of the TSR)
25          75.    The Bureau re-alleges and incorporates by reference paragraphs 1-38 and
26    43-49.
27
28
                                                COMPLAINT
                                                    13
     Case 8:21-cv-00488-DOC-KES Document 1 Filed 03/16/21 Page 14 of 16 Page ID #:14



 1          76.   Section 1036(a)(1)(A) of the CFPA provides that it is “unlawful for any
 2    covered person to offer or provide to a consumer a financial product or service not in
 3    conformity with Federal consumer financial law, or otherwise commit any act or
 4    omission in violation of a Federal consumer financial law.” 12 U.S.C. § 5536(a)(1)(A).
 5          77.   Student Loan Pro is a covered person because it offers or provides consumer
 6 financial products or services, namely financial advisory services to assist consumers
 7 with modifying the terms of any extension of credit, including by debt settlement. 12
 8 U.S.C. §§ 5481(6), (15)(A)(viii)(II).
 9          78.   Under the CFPA, a “related person” is a covered person. 12 U.S.C. §
10 5481(25)(B). Gilani is a related person with respect to Student Loan Pro because he was
11    an “employee … charged with managerial responsibility” for Student Loan Pro. 12
12    U.S.C. § 5481(25)(C)(i). Noh is a related person because she is the controlling sole
13    proprietor of Student Loan Pro. 12 U.S.C. § 5481(25)(C)(i). Both Gilani and Noh are
14    thus covered persons. 12. U.S.C. § 5481(25)(B).
15          79.   Any act or omission in violation of a federal consumer financial law by a
16    covered person is a violation of the CFPA. 12 U.S.C. § 5536(a)(1)(A).
17          80.   The TSR is a federal consumer financial law as defined by the CFPA. 12
18    U.S.C § 5481(14); 15 U.S.C § 6105(d).
19          81.   Therefore, the Debt-Relief Defendants’ violations of the TSR, described in
20    Counts I and II, constitute violations of section 1036(a)(1)(A) of the CFPA. 12 U.S.C.
21    § 5536(a)(1)(A).
22
23        DISGORGEMENT OR COMPENSATION FOR UNJUST ENRICHMENT
                         BY RELIEF DEFENDANT
24                                          Count IV
25          82.   The Bureau re-alleges and incorporates by reference paragraphs 1-6, 10, and
26 39-42.
27       83.      FNZA has received cash transfers and other monetary transfers from Student
28
                                              COMPLAINT
                                                  14
     Case 8:21-cv-00488-DOC-KES Document 1 Filed 03/16/21 Page 15 of 16 Page ID #:15



 1    Loan Pro that are traceable to funds obtained from consumers through violations of the
 2    CFPA and TSR, as alleged in Counts I through III of this Complaint. It has no legitimate
 3    claim to such funds and would be unjustly enriched if not required, as permitted by 12
 4    U.S.C. § 5565(a)(2)(D), to disgorge or compensate consumers for the funds or the value
 5    of the benefits it received.
 6                                    DEMAND FOR RELIEF
 7 WHEREFORE, the Bureau requests, under 12 U.S.C. § 5565, that the Court:
 8                 a.     Impose appropriate injunctive relief against the Debt-Relief
 9          Defendants for their violations of the TSR and the CFPA;
10                 b.     grant additional injunctive relief as the Court may deem to be just and
11          proper;
12                 c.     award monetary relief against Defendants including but not limited to
13          the refund of monies paid, restitution, disgorgement or compensation for unjust
14          enrichment, and payment of damages;
15                 d.     award the Bureau civil money penalties;
16                 e.     award the Bureau the costs of bringing this action; and
17                 f.     award such other and additional relief as the Court may determine to
18          be just and proper.
19
20
21 Dated: March 16, 2021
22                                           Respectfully submitted,

23                                           /s/ Owen Martikan
24                                           Owen Martikan
                                             Mary K. Warren (pro hac vice pending)
25                                           Senior Litigation Counsel
26                                           Consumer Financial Protection Bureau
                                             1700 G St., NW
27                                           Washington, DC 20552
28
                                               COMPLAINT
                                                  15
     Case 8:21-cv-00488-DOC-KES Document 1 Filed 03/16/21 Page 16 of 16 Page ID #:16



1                                        Telephone Martikan: (415) 844-9790
                                         Telephone Warren: (202) 435-7815
2                                        Email: owen.martikan@cfpb.gov
3                                        mary.warren@cfpb.gov

4                                        Attorneys for Plaintiff Consumer Financial
5                                        Protection Bureau

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           COMPLAINT
                                              16
